EXHIBIT 10.3

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF SERIES C CONVERTIBLE PREFERRED STOCK

OF

THE WET SEAL, INC.

 

The Wet Seal, Inc. (the “Company”), a corporation organized and existing under
the General Corporation Law of the State of Delaware (the “DGCL”), does hereby
certify that, pursuant to authority conferred upon the Board of Directors of the
Company by the Certificate of Incorporation, as amended, of the Company, and
pursuant to Sections 151 and 141 of the DGCL, the Board of Directors of the
Company adopted resolutions (i) designating a series of the Company’s previously
authorized preferred stock, par value $0.01 per share, and (ii) providing for
the designations, preferences and relative, participating, optional or other
rights, and the qualifications, limitations or restrictions thereof, of
Twenty-Four Thousand Six Hundred (24,600) shares of Series C Convertible
Preferred Stock of the Company, as follows:

 

RESOLVED, that the Company is authorized to issue 24,600 shares of Series C
Convertible Preferred Stock (the “Preferred Shares”), par value $0.01 per share,
which shall be perpetual unless and until converted as contemplated by this
Certificate of Designations, Preferences and Rights (this “Certificate of
Designations”) and shall have the following powers, designations, preferences
and other special rights:

 

(1) Dividends. The holders of the Preferred Shares (each, a “Holder” and
collectively, the “Holders”) shall not be entitled to receive any regularly
scheduled dividends in respect of such Preferred Shares.

 

(2) Conversion of Preferred Shares. Preferred Shares shall be convertible into
shares of the Company’s Class A Common Stock, par value $0.10 per share (the
“Common Stock”), on the terms and conditions set forth in this Section 2.

 

(a) Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

 

(i) “AMEX” means the American Stock Exchange.

 

(ii) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, consultant or
director for services provided to the Company.

 

(iii) “Bloomberg” means Bloomberg Financial Markets.

 

(iv) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.



--------------------------------------------------------------------------------

(v) “Capital Stock” means any and all shares, interests, participations, rights
or other equivalents (however designated) of corporate stock, including, without
limitation, with respect to partnerships, partnership interests (whether general
or limited) and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

 

(vi) “Change of Control” means any Fundamental Transaction other than (A) a
Fundamental Transaction in which holders of the Company’s voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company.

 

(vii) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Required Holders. If the Company and
the Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 2(d)(iii). All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

- 2 -



--------------------------------------------------------------------------------

(viii) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2(f)(i)(A)
and 2(f)(i)(B) hereof regardless of whether the Options or Convertible
Securities are actually exercisable at such time, but excluding any shares of
Common Stock owned or held by or for the account of the Company or issuable upon
conversion of the Preferred Shares.

 

(ix) “Conversion Amount” means the Stated Value.

 

(x) “Conversion Price” means, with respect to the Preferred Shares, as of any
Conversion Date or other date of determination, $3.00, subject to adjustment as
provided herein.

 

(xi) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.

 

(xii) “Eligible Market” means the Principal Market, NYSE, AMEX or The Nasdaq
SmallCap Market.

 

(xiii) “Excluded Securities” means shares of Common Stock issued or deemed to be
issued in accordance with Section 2(f) hereof by the Company: (v) in connection
with an Approved Stock Plan; (w) upon issuance of the Preferred Shares or upon
conversion of the Preferred Shares or upon exercise of the Warrants; (x)
pursuant to a bona fide firm commitment underwritten public offering with a
nationally recognized underwriter which generates gross proceeds to the Company
in excess of $35,000,000 (other than an “at-the-market offering” as defined in
Rule 415(a)(4) promulgated under the Securities Act and “equity lines”), (y)
upon exercise of any Options or Convertible Securities which are outstanding on
the date immediately preceding the Subscription Date, provided that such
issuance of shares of Common Stock upon exercise of such Options or Convertible
Securities is made pursuant to the terms of such Options or Convertible
Securities as in effect on the date immediately preceding the Subscription Date
(including such Convertible Securities issued by the Company pursuant to the
Existing SPA and the Indenture) and such Options or Convertible Securities are
not amended after the date immediately preceding the Subscription Date, and (z)
to one or more parties who have provided consulting services to the Company,
including Michael Gold or one of his affiliates, in an amount not to exceed, in
the aggregate, 2,800,000 shares of Common Stock or warrants to acquire such
number of shares of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------

(xiv) “Existing SPA” means that certain Securities Purchase Agreement, dated as
of November 9, 2004, by and among the Company and certain parties listed on the
Schedule of Buyers attached thereto, as amended and restated or modified.

 

(xv) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase offer, tender offer or exchange
offer that is accepted by the holders of more than 50% of the Company’s
outstanding voting securities (but excluding any voting securities held by the
Person or Persons making or party to, or any Person(s) associated or affiliated
with such Person or Persons making or party to, such purchase offer, tender
offer or exchange offer), or (iv) enter into a stock purchase agreement or other
agreement to effect any other business combination (including, without
limitation, a reorganization, recapitalization or spin-off) with another Person
or Persons, whereby more than 50% of the Company’s outstanding voting securities
are acquired by such Person or Persons (excluding any voting securities of the
Company held by such Person or Persons making or party to, or any Person(s)
associated or affiliated with such Person or Persons making or party to, such
stock purchase agreement or other agreement to effect such other business
combination), or (v) change the members constituting its Board of Directors such
that the individuals who constituted the Board of Directors on the Subscription
Date or other governing body of the Company (together with any new directors
whose election to such Board of Directors or whose nomination for election by
the stockholders of the Company was approved by a vote of 66 2/3% of the
directors then still in office who were either directors on the Subscription
Date or whose election or nomination for election was previously so approved),
cease for any reason to constitute a majority of such Board of Directors then in
office, or (vi) reorganize, recapitalize or reclassify its Common Stock.

 

(xvi) “Indenture” means that certain Indenture, dated as of January 14, 2005, by
and between the Company and The Bank of New York, as Trustee, as amended and
restated or modified.

 

(xvii) “Initial Issuance Date” means the Closing Date, as defined in the
Securities Purchase Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(xviii) “Liquidation Event” means (x) the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all of the business of the Company and its Subsidiaries taken
as a whole, in a single transaction or series of transactions or (y) a Change of
Control.

 

(xix) “NYSE” means The New York Stock Exchange, Inc.

 

(xx) “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(xxi) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(xxii) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.

 

(xxiii) “Principal Market” means the Nasdaq National Market.

 

(xiv) “Registration Rights Agreement” means that certain registration rights
agreement, by and among the Company and the initial Holders of the Preferred
Shares relating to the filing of a registration statement covering the resale of
the shares of Common Stock issuable upon conversion of the Preferred Shares and
exercise of the Warrants, as such agreement may be amended or modified from time
to time as provided in such agreement.

 

(xxv) “Required Holders” means the Holders of Preferred Shares representing at
least a majority of the aggregate Preferred Shares then outstanding.

 

(xxvi) “SEC” means the Securities and Exchange Commission.

 

(xxvii) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial Holders, as such agreement may be amended or modified from time to time
as provided in such agreement.

 

(xxviii) “Stated Value” means $1,000.

 

(xxix) “Subscription Date” means April 29, 2005.

 

- 5 -



--------------------------------------------------------------------------------

(xxx) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

 

(xxxi) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(xxxii) “Warrants” means the warrants to purchase shares of Common Stock issued
by the Company pursuant to the Securities Purchase Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(b) Holder’s Conversion Right. Subject to the provisions of Section 5 and
Section 12, at any time or times on or after the Initial Issuance Date, any
Holder shall be entitled to convert any whole number of Preferred Shares into
fully paid and nonassessable shares of Common Stock in accordance with Section
2(d) at the Conversion Rate (as defined below).

 

(c) Conversion. Subject to Sections 5 and 12, the number of fully paid,
non-assessable shares of Common Stock issuable upon conversion of each Preferred
Share pursuant to Section 2(b) shall be determined according to the following
formula (the “Conversion Rate”):

 

Conversion Amount

Conversion Price

 

(d) Mechanics of Conversion. The conversion of Preferred Shares shall be
conducted in the following manner:

 

(i) Holder’s Delivery Requirements. To convert Preferred Shares into shares of
Common Stock on any date (the “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New
York City Time, on such date, a copy of a properly completed notice of
conversion executed by the registered Holder of the Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and the Company’s designated transfer agent (the
“Transfer Agent”) and (B) if required by Section 2(d)(vii), surrender to a
common carrier for delivery to the Company as soon as practicable following such
date the original certificates representing the Preferred Shares being converted
(or compliance with the procedures set forth in Section 14) (the “Preferred
Stock Certificates”).

 

(ii) Company’s Response. Upon receipt by the Company of copy of a Conversion
Notice, the Company shall (I) as soon as practicable, but in any event within
one (1) Business Day, send, via facsimile, a confirmation of receipt of such
Conversion Notice to such Holder and the Transfer Agent, which confirmation
shall constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein and (II) on or before the third (3rd)
Trading Day following the date of receipt by the Company of such Conversion
Notice, (the “Share Delivery Date”), (A) provided the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (B) if the Transfer

 

- 7 -



--------------------------------------------------------------------------------

Agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If the
number of Preferred Shares represented by the Preferred Stock Certificate(s)
submitted for conversion, as may be required pursuant to Section 2(d)(viii), is
greater than the number of Preferred Shares being converted, then the Company
shall, as soon as practicable and in no event later than three (3) Business Days
after receipt of the Preferred Stock Certificate(s) (the “Preferred Stock
Delivery Date”) and at its own expense, issue and deliver to the Holder a new
Preferred Stock Certificate representing the number of Preferred Shares not
converted.

 

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Closing Sale Price or the arithmetic calculation of the Conversion Rate, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Conversion Notice
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon the determination of the Closing Sale
Price or arithmetic calculation of the Conversion Rate within three (3) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two (2) Business Days thereafter
submit via facsimile (a) the disputed determination of the Closing Sale Price to
an independent, reputable investment bank selected by the Company and approved
by the Holder or (b) the disputed arithmetic calculation of the Conversion Rate
to the Company’s independent, outside accountant. The Company shall cause, at
its expense, the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days from the time it receives
the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

(iv) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

 

(v) Company’s Failure to Timely Convert.

 

(A) Cash Damages. If (I) within three (3) Business Days after the Company’s
receipt of the facsimile copy of a Conversion Notice the Company shall fail to
credit a Holder’s balance account with DTC or issue and deliver a certificate to
such Holder for the number of shares of Common Stock to which such Holder is
entitled upon such Holder’s conversion of Preferred Shares or (II) within three
(3) Business Days of the Company’s

 

- 8 -



--------------------------------------------------------------------------------

receipt of a Preferred Stock Certificate the Company shall fail to issue and
deliver a new Preferred Stock Certificate representing the number of Preferred
Shares to which such Holder is entitled pursuant to Section 2(d)(ii), then in
addition to all other available remedies which such Holder may pursue hereunder
and under the Securities Purchase Agreement, the Company shall pay in cash to
the Holder on each day after such third Business Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 1.5% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled and (B) the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating Section 2(d)(ii). In addition to
the foregoing, if within three (3) Trading Days after the Company’s receipt of
the facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder and register such shares of Common Stock on
the Company’s share register or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon such
Holder’s conversion of Preferred Shares hereunder, and if on or after the third
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such conversion that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such shares of Common Stock
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
multiplied by (B) the Closing Bid Price on the Conversion Date, provided that,
so long as the Senior Credit Facility (as defined in the Securities Purchase
Agreement) remains outstanding, each of the Holders hereby acknowledges,
covenants and agrees that such Holder will not demand or accept, and the Company
will not be obligated to make, any payment (each a “Delay Fee”) (whether in
whole or in part) required to be made pursuant to this Section 2(d)(v), Section
1(c) of the Warrants (regarding the Company’s obligation to make payments in the
event of its failure to timely deliver securities upon exercise of the Warrants)
and Section 2(f) of the Registration Rights Agreement (regarding the Company’s
obligation to make Registration Delay Payments, as defined in the Registration
Rights Agreement), which would, in the aggregate of all of the aforementioned
payments made to all Holders, exceed $250,000 in the aggregate in any calendar
year (the “Delay Fee Cap”). Each Holder agrees that, so long as the Senior
Credit Facility (as defined in the Securities Purchase Agreement) is
outstanding, (i) such Holder does not have any rights to, and shall not accept
or demand any, Delay Fees in excess of its pro rata share of the Delay Fee Cap
and (ii) to the extent any amounts are received with respect to the Delay Fees
by such Holder from the Company in excess of such Holder’s pro rata share of the
Delay Fee Cap, such Holder shall promptly forward an amount equal to such excess
in immediately available funds to the Administrative Agent (as defined in the
Senior Credit Facility) at such account as the Administrative Agent shall
designate from time to time.

 

(B) Void Conversion Notice; Adjustment of Conversion Price. If for any reason a
Holder has not received all of the shares of Common Stock to which

 

- 9 -



--------------------------------------------------------------------------------

such Holder is entitled prior to the fifth (5th) Business Day after the Share
Delivery Date with respect to a conversion of Preferred Shares, then the Holder,
upon written notice to the Company, with a copy to the Transfer Agent, may void
its Conversion Notice with respect to, and retain or have returned, as the case
may be, any Preferred Shares that have not been converted pursuant to such
Holder’s Conversion Notice; provided that the voiding of a Holder’s Conversion
Notice shall not effect the Company’s obligations to make any payments which
have accrued prior to the date of such notice pursuant to Section 2(d)(v)(A) or
otherwise.

 

(vi) Pro Rata Conversion. Subject to Section 12, in the event the Company
receives a Conversion Notice from more than one Holder for the same Conversion
Date and the Company can convert some, but not all, of such Preferred Shares,
the Company shall convert from each Holder electing to have Preferred Shares
converted at such time a pro rata amount of such Holder’s Preferred Shares
submitted for conversion based on the number of Preferred Shares submitted for
conversion on such date by such Holder relative to the number of Preferred
Shares submitted for conversion on such date.

 

(vii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of Preferred Shares in accordance with the terms hereof, the
Holder thereof shall not be required to physically surrender the certificate
representing the Preferred Shares to the Company unless (A) the full or
remaining number of Preferred Shares represented by the certificate are being
converted or (B) a Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. The Holder and
the Company shall maintain records showing the number of Preferred Shares so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of the certificate representing the Preferred Shares upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company establishing the number of Preferred Shares to which the record
holder is entitled shall be controlling and determinative in the absence of
manifest error. Notwithstanding the foregoing, if Preferred Shares represented
by a certificate are converted as aforesaid, the Holder may not transfer the
certificate representing the Preferred Shares unless the Holder first physically
surrenders the certificate representing the Preferred Shares to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new certificate of like tenor, registered as the Holder may request,
representing in the aggregate the remaining number of Preferred Shares
represented by such certificate. The Holder and any assignee, by acceptance of a
certificate, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of any Preferred Shares, the number of Preferred
Shares represented by such certificate

 

- 10 -



--------------------------------------------------------------------------------

may be less than the number of Preferred Shares stated on the face thereof. Each
certificate for Preferred Shares shall bear the following legend:

 

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 2(d)(vii) THEREOF. THE NUMBER
OF PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER
OF PREFERRED SHARES STATED ON THE FACE HEREOF PURSUANT TO SECTION 2(d)(vii) OF
THE CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES REPRESENTED BY
THIS CERTIFICATE.

 

(e) Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof) and other similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
the conversion of Preferred Shares.

 

(f) Adjustments to Conversion Price. Subject to Sections 5 and 12, the
Conversion Price will be subject to adjustment from time to time as provided in
this Section 2(f).

 

(i) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 2(f) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company but excluding Excluded Securities)
for a consideration per share (the “New Securities Issuance Price”) less than a
price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such time (a “Dilutive Issuance”), then immediately after
such issue or sale, the Conversion Price then in effect shall be reduced to an
amount equal to the product of (x) the Conversion Price in effect immediately
prior to such Dilutive Issuance and (y) (1) the sum of (I) the product of the
Applicable Price and the number of shares of Common Stock Deemed Outstanding
immediately prior to such Dilutive Issuance and (II) the consideration, if any,
received by the Company upon such Dilutive Issuance, divided by (2) the product
of (I) the Applicable Price multiplied by (II) the number of shares of Common
Stock Deemed Outstanding immediately after such Dilutive Issuance. For purposes
of

 

- 11 -



--------------------------------------------------------------------------------

determining the adjusted Conversion Price under this Section 2(f)(i), the
following shall be applicable:

 

(A) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 2(f)(i)(A), the “lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon
conversion, exchange or exercise of any Convertible Securities issuable upon
exercise of such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon granting or sale of the Option, upon exercise of
the Option and upon conversion, exchange or exercise of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion, exchange or exercise of such
Convertible Securities.

 

(B) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion, exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 2(f)(i)(B), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion,
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion, exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such Common Stock upon conversion, exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 2(f)(i), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.

 

(C) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 2(f)(i)(C), if
the terms of any Option or Convertible Security that was outstanding as of the
date of issuance of the Preferred Shares are changed in

 

- 12 -



--------------------------------------------------------------------------------

the manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change. No adjustment shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.

 

(D) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $0.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of marketable securities, in which case the amount of consideration received by
the Company will be the arithmetic average of the Closing Sale Prices of such
securities during the ten (10) consecutive Trading Days ending on the date of
receipt of such securities. The fair value of any consideration other than cash
or securities will be determined jointly by the Company and the Required
Holders. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser selected by the Company and the Required Holders. The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.

 

(E) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (I) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or (II)
to subscribe for or purchase Common Stock, Options or Convertible Securities,
then such record date will be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(ii) Adjustment of Conversion Price Upon Subdivisions or Combinations of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment under this Section
2(f) shall become effective at the close of business on the date the subdivision
or combination becomes effective.

 

- 13 -



--------------------------------------------------------------------------------

(iii) Notices.

 

(A) Whenever the Conversion Price is adjusted, the Company shall promptly mail
to Holders a notice of the adjustment accompanied by an Officers’ Certificate
briefly stating the facts requiring the adjustment and the manner of computing
it, which computation shall have been made by the Company. In the case of a
dispute as to the determination of such adjustment, then such dispute shall be
resolved in accordance with the procedures set forth in Section 2(d)(iii).

 

(B) The Company will give written notice stating the proposed effective date or
record date, as the case may be, to each Holder at least ten (10) Business Days
prior to the date on which any Fundamental Transaction or Liquidation Event will
take place or on which the Company closes its books or takes a record (I) with
respect to any dividend or distribution upon the Common Stock, (II) with respect
to any pro rata subscription offer to holders of Common Stock or (III) for
determining rights to vote with respect to any Fundamental Transaction or
Liquidation Event, provided that such information shall be made known to the
public prior to or in conjunction with such notice being provided to such
Holder.

 

Failure to provide the requisite notice or any defect therein shall not affect
the validity of any transaction referred to in clause (A), (B) or (C) of this
Section 2(f)(xii).

 

(3) [Intentionally Omitted]

 

(4) Other Rights of Holders.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Certificate of Designations and the other
Transaction Documents in accordance with the provisions of this Section 4(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Preferred Shares
in exchange for such Preferred Shares a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Certificate of Designations, including, without limitation, having a stated
value equal to the stated value of the Preferred Shares held by such holder and
having similar ranking to the Preferred Shares, and satisfactory to the Required
Holders and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designations referring to the “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of the Company
and shall assume all of the obligations of the Company under this Certificate of
Designations with the same effect as if such Successor Entity had been named as
the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion of the Preferred Shares at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the
Company’s

 

- 14 -



--------------------------------------------------------------------------------

Common Stock (or other securities, cash, assets or other property) purchasable
upon the conversion of the Preferred Shares prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Preferred Shares been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Certificate of Designations. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion of the
Preferred Shares.

 

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holders will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of the
Preferred Shares (without taking into account any limitations or restrictions on
the convertibility of the Preferred Shares) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights, or,
if no such record is taken, the date as of which the record holders of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.

 

(5) Limitation on Beneficial Ownership. The Company shall not effect any
conversion of the Preferred Shares, and any Holder shall not have the right to
convert any Preferred Shares pursuant hereto, to the extent that after giving
effect to such conversion, such Holder (together with its affiliates) would
beneficially own in excess of 9.99% (the “Conversion Limitation”) of the number
of shares of Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentences, the aggregate number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of the
Preferred Shares with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (A) conversion of the remaining, nonconverted portion of the
Preferred Shares beneficially owned by the Holder or any of its affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any of the
warrants or convertible notes) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 5, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. For purposes of this Section
5, in determining the number of outstanding shares of Common Stock, the Holder
may rely on the number of outstanding shares of Common Stock as reflected in (1)
the Company’s most recent Form 10-K or 10-Q or any Current Report on Form 8-K
filed subsequent thereto or other public filing with the Securities and Exchange
Commission, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within three (3) Business Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case,

 

- 15 -



--------------------------------------------------------------------------------

the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Preferred Shares, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. By
written notice to the Company, any Holder may increase or decrease the
Conversion Limitation to any other percentage specified in such notice but such
percentage shall not be in excess of 9.99%; provided that (i) any such increase
will not be effective until the 61st day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder of the Preferred Shares.

 

(6) Reservation of Shares.

 

(a) Reservation. So long as any Preferred Shares are outstanding, the Company
shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares, 130% of the number of shares of Common Stock
as shall from time to time be necessary to effect the conversion of all of the
Preferred Shares outstanding at such time; provided that at no time shall the
number of shares of Common Stock so reserved be less than the number of shares
required to be reserved of the previous sentence (without regard to any
limitations on conversions) (the “Required Reserve Amount”). The initial number
of shares of Common Stock reserved for conversions of the Preferred Shares and
each increase in the number of shares so reserved shall be allocated pro rata
among the Holders based on the number of Preferred Shares held by each Holder on
the Initial Issuance Date or increase in the number of reserved shares, as the
case may be (the “Authorized Share Allocation”). In the event that a Holder
shall sell or otherwise transfer any of such Holder’s interests in the Preferred
Shares, each transferee shall be allocated a pro rata portion of such Holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Preferred Shares shall be allocated to
the remaining Holders of such Preferred Shares, pro rata based on the number of
Preferred Shares then held by such Holders.

 

(b) Insufficient Authorized Shares. If at any time while any of the Preferred
Shares remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Preferred Shares at least a number
of shares of Common Stock equal to the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Preferred
Shares then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its shareholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each shareholder with a proxy statement and shall use its best efforts
to solicit its shareholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
shareholders that they approve such proposal.

 

- 16 -



--------------------------------------------------------------------------------

(7) Voting Rights. Except as otherwise required by law and except as provided in
Section 13 with respect to the matters referred to therein, the Holders shall
not be entitled to any voting rights or powers accorded to the Common Stock.
Notwithstanding the foregoing, each Holder shall be entitled to receive the same
prior notice of any stockholders’ meeting as is provided to the holders of
Common Stock in accordance with the bylaws of the Company as well as prior
notice of all stockholder actions to be taken by legally available means in lieu
of a meeting.

 

(8) Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
the Holders shall be entitled to receive in cash out of the assets of the
Company, whether from capital or from earnings available for distribution to its
stockholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of the capital stock of the Company of any class junior in rank
to the Preferred Shares in respect of the preferences as to distributions and
payments on the liquidation, dissolution and winding up of the Company, an
amount per Preferred Share equal to the Stated Value; provided that, if the
Liquidation Funds are insufficient to pay the full amount due to the Holders and
holders of shares of other classes or series of preferred stock of the Company
that are of equal rank with the Preferred Shares as to payments of Liquidation
Funds (the “Pari Passu Shares”), if any, then each Holder and Pari Passu Shares
shall receive a percentage of the Liquidation Funds equal to the full amount of
Liquidation Funds payable to such Holder as a liquidation preference, in
accordance with their respective Certificates of Designations, as a percentage
of the full amount of Liquidation Funds payable to all holders of Preferred
Shares and Pari Passu Shares. To the extent necessary, the Company shall cause
such actions to be taken by any of its Subsidiaries so as to enable, to the
maximum extent permitted by law, the proceeds of a Liquidation Event to be
distributed to the Holders in accordance with this Section. All the preferential
amounts to be paid to the Holders under this Section shall be paid or set apart
for payment before the payment or setting apart for payment of any amount for,
or the distribution of any Liquidation Funds of the Company to the holders of
shares of other classes or series of preferred stock of the Company junior in
rank to the Preferred Shares in connection with a Liquidation Event as to which
this Section applies. The purchase or redemption by the Company of stock of any
class, in any manner permitted by law, shall not, for the purposes hereof, be
regarded as a Liquidation Event.

 

(9) Preferred Rank. All shares of Common Stock shall be of junior rank to all
Preferred Shares with respect to the preferences as to dividends, distributions
and payments upon any Liquidation Event. The rights of the shares of Common
Stock shall be subject to the preferences and relative rights of the Preferred
Shares. Without the prior express written consent of the Required Holders, the
Company shall not hereafter authorize or issue additional or other capital stock
that is of senior or pari passu rank to the Preferred Shares in respect of the
preferences as to distributions and payments upon any Liquidation Event. The
Company shall be permitted to issue preferred stock that is junior in rank to
the Preferred Shares in respect of the preferences as to distributions and
payments upon any Liquidation Event, provided that such junior preferred stock
is perpetual. In the event of the merger or consolidation of the Company with or
into another corporation, the Preferred Shares shall maintain their relative
powers, designations and preferences provided for herein (except that the
Preferred Shares may be pari passu with, but not junior to, any capital stock of
the successor entity) and no merger shall result inconsistent therewith.

 

- 17 -



--------------------------------------------------------------------------------

(10) Participation. Each Holder shall be entitled to such dividends paid and
distributions made to the holders of Common Stock, whether in cash or in kind,
to the same extent as if such Holder had converted Preferred Shares into Common
Stock (without regard to any limitations on conversion herein, in this
Certificate of Designations or elsewhere) and had held such shares of Common
Stock on the record date for such dividends and distributions. Payments under
the preceding sentence shall be made concurrently with the dividend or
distribution to the holders of Common Stock.

 

(11) Additional Covenants.

 

(a) Existence. Subject to Section 8, the Company shall do or cause to be done
all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the Board of Directors of the Company shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
that the loss thereof is not disadvantageous in any material respect to the
Holders.

 

(b) Further Instruments and Acts. Upon the request of any Holder, the Company
will execute and deliver such further instruments and do such further acts as
may be reasonably necessary or proper to carry out more effectively the purposes
of this Certificate of Designations.

 

(12) Limitation on Number of Conversion Shares. Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue any
shares of Common Stock upon conversion of the Preferred Shares or exercise of
the Warrants if the issuance of such shares of Common Stock would exceed that
number of shares of Common Stock which the Company may issue upon conversion of
the Preferred Shares or exercise of the Warrants without breaching the Company’s
obligations under the rules or regulations of the Principal Market, or the
market or exchange where the Common Stock is then traded (the “Exchange Cap”),
which number of shares of Common Stock was equal to 8,250,115 in the aggregate
as of April 28, 2005, except that such limitation shall not apply in the event
that the Company (a) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market (or any successor rule or regulation)
for issuances of Common Stock in excess of such amount, or (b) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders. Until
such approval or written opinion is obtained, no purchaser of Preferred Shares
pursuant to the Securities Purchase Agreement (the “Purchasers”) shall be
issued, in the aggregate, upon conversion of Preferred Shares or exercise of the
Warrants, shares of Common Stock in an amount greater than the product of (i)
the Exchange Cap amount multiplied by (ii) a fraction, the numerator of which is
the number of Preferred Shares issued to such Purchaser pursuant to the
Securities Purchase Agreement on the Initial Issuance Date and the denominator
of which is the aggregate amount of all the Preferred Shares issued to the
Purchasers pursuant to the Securities Purchase Agreement on the Initial Issuance
Date (the “Exchange Cap Allocation”). In the event that any Purchaser shall sell
or otherwise transfer any of such

 

- 18 -



--------------------------------------------------------------------------------

Purchaser’s Preferred Shares, the transferee shall be allocated a pro rata
portion of such Purchaser’s Exchange Cap Allocation. In the event that any
Holder shall convert all of such Holder’s Preferred Shares into a number of
shares of Common Stock which, in the aggregate, is less than such Holder’s
Exchange Cap Allocation, then the difference between such Holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
Holder shall be allocated to the respective Exchange Cap Allocations of the
remaining Holders on a pro rata basis in proportion to the number of Preferred
Shares then held by each such Holder.

 

(13) Vote to Change the Terms of Certificate of Designations or Issue Preferred
Shares. In addition to any other rights provided by law, except where the vote
or written consent of the holders of a greater number of shares is required by
law or by another provision of the Certificate of Incorporation as in effect on
the Subscription Date, without first obtaining the affirmative vote at a meeting
duly called for such purpose or the written consent without a meeting of the
Required Holders, voting together as a single separate class, the Company shall
not: (u) amend or repeal any provision of, or add any provision to, the
Certificate of Incorporation or bylaws, or file any certificate of designations,
preferences, limitations and relative rights of any series of preferred stock,
if such action would adversely alter or change the preferences, rights,
privileges or powers of, or restrictions provided for the benefit of the
Preferred Shares, regardless of whether any such action shall be by means of
amendment to the Certificate of Incorporation or by merger, consolidation or
otherwise; (v) increase or decrease (other than by conversion) the authorized
number of shares of the Preferred Shares; (w) create or authorize (by
reclassification or otherwise) any new class or series of shares that has a
preference over or is on a parity with the Preferred Shares with respect to the
distribution of assets on any Liquidation Event; (x) purchase, repurchase or
redeem any shares of Common Stock (other than pursuant to equity incentive
agreements with employees giving the Company the right to repurchase shares upon
the termination of services); (y) pay dividends or make any other distribution
on the Common Stock; or (z) whether or not prohibited by the terms of the
Preferred Shares, circumvent a right of the Preferred Shares.

 

(14) Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Preferred Stock Certificates representing the Preferred
Shares, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s) of like tenor and date; provided, however, the Company shall not
be obligated to re-issue preferred stock certificates if the Holder
contemporaneously requests the Company to convert such Preferred Shares into
Common Stock.

 

(15) Remedies, Other Obligations, Breaches and Injunctive Relief. The remedies
provided in this Certificate of Designations shall be cumulative and in addition
to all other remedies available under this Certificate of Designations and the
other Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of a Holder’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Certificate of Designations. The
Company acknowledges that a breach by it of its obligations hereunder will

 

- 19 -



--------------------------------------------------------------------------------

cause irreparable harm to the Holders and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the Holders shall be entitled, in addition to
all other available remedies, to an injunction restraining any breach, without
the necessity of showing economic loss and without any bond or other security
being required.

 

(16) Construction; Headings. This Certificate of Designations shall be deemed to
be jointly drafted by the Company and all of the Holders and shall not be
construed against any person as the drafter hereof. The headings of this
Certificate of Designations are for convenience of reference and shall not form
part of, or affect the interpretation of, this Certificate of Designations.

 

(17) Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

(18) Notice. Whenever notice is required to be given under this Certificate of
Designations, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement (provided that
if the Preferred Shares are not held by a Buyer (as defined in the Securities
Purchase Agreement) then substituting the words “holder of Securities” for the
word “Buyer”), subject to the provisions of Delaware law.

 

(19) Transfer of Preferred Shares. A Holder may assign some or all of the
Preferred Shares and the accompanying rights hereunder held by such Holder
without the consent of the Company; provided that such assignment is in
compliance with applicable securities laws, subject to the transfer and resale
restrictions set forth in the Securities Purchase Agreement.

 

(20) Preferred Share Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name and address of the persons in whose name
the Preferred Shares have been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Preferred Share
is registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.

 

(21) Preferred Stockholder Matters. Any preferred stockholder action, approval
or consent required, desired or otherwise sought by the Company pursuant to the
rules and regulations of the Principal Market, the DGCL, this Certificate of
Designations or otherwise with respect to the issuance of the Preferred Shares
or the Common Stock issuable upon conversion thereof may be effected by written
consent of the Company’s preferred stockholders or any series thereof or at a
duly called meeting of the Company’s preferred stockholders or any series
thereof, as applicable, all in accordance with the applicable rules and
regulations of the Principal Market and the DGCL. This provision is intended to
comply with the applicable sections of the DGCL permitting stockholder action,
approval and consent affected by written consent in lieu of a meeting.

 

* * * * *

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed by Douglas C. Felderman, its Executive Vice President & Chief
Financial Officer, as of the 29th day of April, 2005

 

THE WET SEAL, INC. By:  

/s/    DOUGLAS C. FELDERMAN

--------------------------------------------------------------------------------

Name:   Douglas C. Felderman Title:   Executive Vice President & Chief Financial
Officer

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT I

 

THE WET SEAL, INC. CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
Series C Convertible Preferred Stock of The Wet Seal, Inc. (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series C Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Shares”), of The Wet Seal, Inc., a Delaware corporation (the “Company”),
indicated below into shares of Class A Common Stock, par value $0.10 per share
(the “Common Stock”), of the Company, as of the date specified below.

 

Date of
Conversion:______________________________________________________________________________________

Number of Preferred Shares to be
converted:____________________________________________________________________

Stock certificate no(s). of Preferred Shares to be converted:_________________________________________________________

Tax ID Number (If applicable):
_______________________________________________________________________________

Please confirm the following
information:___________________________________________________________________________

Conversion
Price:________________________________________________________________________________________

Number of shares of Common Stock to be
issued:________________________________________________________________

 

Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:

 

Issue
to:__________________________________________________________________________

   

__________________________________________________________________________

   

Address:
__________________________________________________________________________

   

Telephone Number:
_________________________________________________________________

   

Facsimile
Number:___________________________________________________________________

   

Name of Registered Holder:

   

By:_______________________________________________________________________________

   

Name:_____________________________________________________________________________

   

Title:______________________________________________________________________________

   

Dated:_____________________________________________________________________________

   

 

Account Number (if electronic book entry transfer):_______________________________________________________________________________

   

Transaction Code Number (if electronic book entry
transfer):________________________________________________________________________

   

 

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

 

- 22 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Irrevocable Transfer Agent
Instructions dated May     , 2005 from the Company and acknowledged and agreed
to by American Stock Transfer and Trust Company.

 

THE WET SEAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

- 23 -